Wyatt, Justice.
This case comes before this court on an exception to an order of the court below dissolving a temporary restraining order previously granted. There are many decisions of this court holding that such an order is not a final judgment from which a writ of error will lie. See Adams v. City of Macon, 204 Ga. 1 (48 S. E. 2d, 829), and numerous decisions cited therein. Accordingly, the writ of error in the instant case must be dismissed.

Writ of error dismissed.


All the Justices concur.